Modified April 20, 1915.
On Rehearing.
(147 Pac. 752.)
In the former opinion of this court the judgment was reversed. Counsel for respondent now moves to modify it, instead of reversing it.
As this is a case where the court can determine what judgment ought to be entered, it will be modified by ordering the court below to strike out the sum of $18 allowed for copy of testimony, and affirmed as to the balance, with costs in this court to the appellant.
Modified on Rehearing.
Mr. Chief Justice Moore, Mr. Justice Bean and Mr. Justice Harris concur.